            Case 1:19-cv-03250-JTR                  ECF No. 18         filed 09/24/20      PageID.706 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                       FILED IN THE
                                                                    for thH_                            U.S. DISTRICT COURT
                                                                                                  EASTERN DISTRICT OF WASHINGTON
                                                       Eastern District of Washington
                         ROBERTO L.,                                                               Sep 24, 2020
                                                                                                       SEAN F. MCAVOY, CLERK
                                                                      )
                             Plaintiff                                )
                                v.                                    )      Civil Action No. 1:19-CV-03250-JTR
                                                                      )
              ANDREW M. SAUL,                                         )
       COMMISSIONER OF SOCIAL SECURITY,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Defendant’s Motion for Summary Judgment, ECF No. 15, is GRANTED. Plaintiff’s Motion for Summary Judgment,
u
              ECF No. 13, is DENIED. Judgment entered for Defendant




This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                   John T. Rodgers                                           on motions for summary judgment.




Date: September 24, 2020                                                   CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Pam Howard
                                                                                           %\ Deputy Clerk

                                                                            Pam Howard
